                Case 3:21-cv-05385-MJP Document 5 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           ANTHONY J. GRIFFIN,                               CASE NO. C21-5385 MJP

11                                   Plaintiff,                ORDER ADOPTING REPORT AND
                                                               RECOMMENDATION
12                   v.

13           MERIT SYSTEM PROTECTION
             BOARD,
14
                                     Defendant.
15

16           The Court, having reviewed plaintiff’s motion to proceed in forma pauperis (Dkt. 1), the

17   Report and Recommendation of United States Magistrate Judge Theresa L. Fricke (Dkt. No. 4),

18   and the balance of the record, does hereby ORDER:

19           (1) The Court adopts the Report and Recommendation;

20           (2) Petitioner’s Motion to Proceed In Forma Pauperis (Dkt. 1) is DENIED;

21           (3) The Clerk of Court is directed to file the complaint only on receipt of the usual filing

22   fee. If no filing fee is paid within 30 days of the date of this Order, the Clerk shall close the file.

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
               Case 3:21-cv-05385-MJP Document 5 Filed 09/07/21 Page 2 of 2




 1          The Clerk is directed to send a copy of this Order to plaintiff and to Magistrate Judge

 2   Theresa L. Fricke. The clerk is ordered to provide copies of this order to all counsel.

 3          Dated September 7, 2021.

 4                                                         A
                                                           Marsha J. Pechman
 5
                                                           United States Senior District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
